Citation Nr: 1436426	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  14-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that bilateral hearing loss was incurred in service.

2.  The evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.

I.  Exposure to excessive noise in service

The Veteran has consistently, competently, and credibly reported that his duties as a boiler technician placed him in close proximity to noise from boilers, pumps, and machinery for twelve hours a day for more than seven months.  His service personnel records show a military occupational specialty (MOS) of fireman, and that he was trained to work in the Engineering and Hull group, including around boilers, turbines, engines, compressors, and other machinery in Engine spaces.  The VA examiner stated, and the RO reiterated in its July 2012 rating decision and February 2014 statement of the case, that this MOS has a "moderate probability of noise exposure."  There is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to excessive noise in service.

II.  Bilateral hearing loss 

The Veteran contends that his bilateral hearing loss began in service and has continued to the present.  His exposure to excessive noise in service has been established.

The Veteran has been diagnosed with current bilateral hearing loss disability for VA disability adjudication purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

VA treatment records and the VA examination provide two audiograms dated in June 2010 and June 2012, both of which show auditory thresholds that meet the criteria for hearing loss for VA purposes bilaterally.  The VA examiner and 2010 VA audiologist both diagnosed bilateral sensorineural hearing loss (SNHL).  Thus, the Board finds that the Veteran has a current bilateral SNHL disability for VA adjudication purposes.  The remaining inquiry is whether the Veteran's hearing loss is related to his service.  

The Veteran's service treatment records (STRs) do not document any complaints or findings of hearing loss in service.  His military entrance examination contains an audiogram showing normal hearing.  His separation examination did not include audiometric testing.  However, VA regulations do not preclude service connection for hearing loss that first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159.

The Veteran has consistently and competently reported at his VA examination and in lay submissions that his bilateral hearing loss originally manifested in service and has continued to the present.  Layno.  In his April 2012 claim application and April 2014 substantive appeal, he stated that he had suffered hearing loss since he was discharged from service.  At his VA examination and in his notice of disagreement he reported that this was due to his close proximity to loud noise from boilers, pumps, and machinery when he worked as a boiler technician on the U.S.S. Halsey.  The mere fact that his account of in-service hearing loss is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of hearing loss symptoms.  The Veteran has consistently reported that the hearing loss had its onset during service and has continued ever since.  His description of exposure to excessive noise has also been consistent.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his hearing loss symptoms began during his military service and have continued to the present time.

The VA examiner stated that the Veteran participated in some post-service recreational hunting, and had lengthy post-service employment as a pipe-fitter and as a maintenance man on a chicken ranch.  The examiner noted that the Veteran denied exposure to loud noises at those jobs, but then stated that he "reported exposure to noise for civilian employment" without providing further details.  The Veteran challenged this report in an April 2014 statement from his representative, stating that he had no more than normal post-service noise exposure as a civilian.  Given the VA examiner's conflicting statements and the Veteran's consistent contentions, the Board finds that there is no probative evidence of significant occupational or recreational noise post-service exposure.  

The June 2012 VA examiner could not provide a medical opinion regarding the etiology of the bilateral hearing loss without resorting to speculation.  He explained that without audiometric information at separation from service, "it cannot be determined if the Veteran's hearing sensitivity shifted from the time of enlistment to the time of separation."  Moreover, "it cannot be determined whether the Veteran's current hearing loss is the result of noise exposure during the three years of service or possibly due to noise exposure following military service."  The Board finds that this medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter, especially in light of the fact that hearing loss at separation could not be ruled out.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his noise exposure in service.  Based on the foregoing, the Board finds this opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has consistently, credibly, and competently reported hearing loss since service.  As such, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted. 

III.  Tinnitus

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise, and has continued to the present.  His exposure to excessive noise in service has been established.

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the Veteran reported recurrent tinnitus to the VA examiner that occurred every other day and lasted from seconds to minutes.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In his claim application, substantive appeal, and representative statements, the Veteran has consistently reported that his tinnitus began during service after being exposed to boiler and machinery noise and has continued ever since.  At his VA examination, he stated that it began "many years ago."

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan.  

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  The Veteran has consistently reported that the tinnitus had its onset during service and has continued ever since.  Caluza.  There is no conflicting evidence of record.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time.

The June 2012 VA examiner could not provide a medical opinion regarding the etiology of the tinnitus without resorting to speculation.  He explained that "it cannot be determined if the Veteran's current subjective tinnitus is the result of military noise exposure or the result of exposure that occurred after military separation."  The VA examiner once again refers to "noise exposure for civilian employment and recreation" but, as discussed in the prior section, the Board finds no probative evidence of any such post-service noise exposure.  The Board finds that this medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his noise exposure in service.  Based on the foregoing, the Board finds this opinion is not probative.  Nieves-Rodriguez; Stefl.

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes tinnitus in service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral conductive hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


